Name: Council Decision 2011/18/CFSP of 14Ã January 2011 amending Council Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire
 Type: Decision
 Subject Matter: international trade;  international affairs;  Africa;  international security;  coal and mining industries
 Date Published: 2011-01-15

 15.1.2011 EN Official Journal of the European Union L 11/36 COUNCIL DECISION 2011/18/CFSP of 14 January 2011 amending Council Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 29 October 2010, the Council adopted Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire (1). (2) On 13 December 2010, the Council emphasised the importance of the Presidential election held on 31 October and 28 November 2010 for the return of peace and stability in CÃ ´te d'Ivoire and declared it to be imperative that the sovereign wish expressed by the Ivorian people be respected. (3) On 17 December 2010, the European Council called on all Ivorian leaders, both civilian and military, who have not yet done so, to place themselves under the authority of the democratically elected President, Mr Alassan Ouattara. (4) On 22 December 2010, the Council adopted Decision 2010/801/CFSP (2) amending Decision 2010/656/CFSP in order to impose travel restrictions against those who are obstructing the process of peace and national reconciliation, and in particular those who are jeopardising the proper outcome of the electoral process. (5) On 14 January 2011, the Council adopted Decision 2011/17/CFSP (3) amending Decision 2010/656/CFSP in order to include additional persons in the list of persons subject to travel restrictions. (6) In view of the seriousness of the situation in CÃ ´te d'Ivoire, additional restrictive measures should be imposed against those persons. (7) Moreover, the list of persons subject to the restrictive measures set out in Annex II to Decision 2010/656/CFSP should be amended and the information relating to certain persons on the list should be updated, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/656/CFSP is hereby amended as follows: 1. Article 5 is replaced by the following: Article 5 1. All funds and economic resources owned or controlled directly or indirectly by: (a) the persons referred to in Annex I designated by the Sanctions Committee and referred to in Article 4(1)(a), or held by entities owned or controlled directly or indirectly by them or by any persons acting on their behalf or at their direction, as designated by the Sanctions Committee; (b) the persons or entities referred to in Annex II who are not included in the list in Annex I and who are obstructing the process of peace and national reconciliation, and in particular who are jeopardising the proper outcome of the electoral process, or held by entities owned or controlled directly or indirectly by them or by any persons acting on their behalf or at their direction, shall be frozen. 2. No funds, financial assets or economic resources shall be made available, directly or indirectly, to or for the benefit of persons or entities referred to in paragraph 1. 3. Member States may allow for exemptions from the measures referred to in paragraphs 1 and 2 in respect of funds and economic resources which are: (a) necessary for basic expenses, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for the payment of reasonable professional fees and the reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for the payment of fees or service charges, in accordance with national laws, for the routine holding or maintenance of frozen funds and economic resources; (d) necessary for extraordinary expenses; (e) the subject of a judicial, administrative or arbitral lien or judgment, in which case the funds and economic resources may be used to satisfy that lien or judgment provided that the lien or judgment was entered before designation by the Sanctions Committee or by the Council of the person or entity concerned, and is not for the benefit of a person or entity referred to in this Article. With regard to persons and entities listed in Annex I:  the exemptions referred to in points (a), (b) and (c) of the first subparagraph of this paragraph may be made by the Member State concerned after notification to the Sanctions Committee of its intention to authorise, where appropriate and in the absence of a negative decision by the Sanctions Committee within two working days of such notification, access to such funds and economic resources;  the exemption referred to in point (d) of the first subparagraph of this paragraph may be made by the Member State concerned after notification to the Sanctions Committee and approval by the latter;  the exemption referred to in point (e) of the first subparagraph of this paragraph may be made by the Member State concerned after notification to the Sanctions Committee. 4. Paragraph 2 shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose before the date on which those accounts became subject to restrictive measures under Common Position 2004/852/CFSP or this Decision, provided that any such interest, other earnings and payments continue to be subject to paragraph 1.; 2. Article 10 is replaced by the following: Article 10 1. This Decision shall enter into force on the date of its adoption. 2. It shall be reviewed, amended or repealed as appropriate, in accordance with relevant decisions of the United Nations Security Council. 3. The measures referred to in Article 4(1)(b) and 5(1)(b) shall be reviewed at regular intervals and at least every 12 months. They shall cease to apply to the persons or entities concerned if the Council establishes, in accordance with the procedure in Article 6(2), that the conditions necessary for their application are no longer met.. Article 2 Annex II to Decision 2010/656/CFSP is replaced by the Annex to this Decision. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 January 2011. For the Council The President J. MARTONYI (1) OJ L 285, 30.10.2010, p. 28. (2) OJ L 341, 23.12.2010, p. 45. (3) See page 31 of this Official Journal. ANNEX ANNEX II List of persons and entities referred to in Article 4(1)(b) and 5(1)(b) A. Persons Name (and any aliases) Identifying information Grounds for designation 1. Mr Pascal Affi NGuessan Born 1 January 1953 in Bouadikro Passport number: PD-AE 09DD00013. President of the Ivorian Popular Front (FPI): Obstruction of the peace and reconciliation processes; public incitement to hatred and violence. 2. Lieutenant-Colonel NathanaÃ «l Ahouman Brouha Born 6 June 1960 Commander of the Security Group of the Presidency of the Republic (GSPR). Responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 3. Mr Gilbert Marie AkÃ © N'Gbo Born 8 October 1955 in Abidjan Passport number: 08 AA 61107 (due to expire on 2 April 2014) Supposedly Prime Minister and Minister for Planning and Development: Participation in the illegitimate government of Mr Laurent Gbagbo. 4. Mr Pierre IsraÃ «l Amessan Brou Director General of Radio TÃ ©lÃ ©vision Ivoirienne (RTI): Obstruction of the peace and reconciliation processes through public incitement to hatred and violence and through participation in disinformation campaigns in connection with the 2010 presidential election. 5. Mr Frank Anderson Kouassi President of the National Audiovisual Communication Council (CNCA): Obstruction of the peace and reconciliation processes through public incitement to hatred and violence and through participation in disinformation campaigns in connection with the 2010 presidential election; senior official refusing to place himself under the authority of the democratically elected President. 6. Ms Nadiani Bamba Born 13 June 1974 in Abidjan Passport number: PD - AE 061 FP 04 Director of the Cyclone group which publishes the newspaper Le Temps : Obstruction of the peace and reconciliation processes through public incitement to hatred and violence and through participation in disinformation campaigns in connection with the 2010 presidential election. 7. Mr Kadet Bertin Born around 1957 in Mama Security adviser to Mr Gbagbo: Obstruction of the peace and reconciliation processes; senior official refusing to place himself under the authority of the democratically elected President. Instigator of campaigns of intimidation and repression. 8. General Dogbo BlÃ © Born 2 February 1959 in Daloa Head of the Republican Guard. Obstruction of the peace and reconciliation processes; responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 9. Mr Paul Antoine Bohoun BouabrÃ © Born 9 February 1957 in Issia Passport number: PD AE 015 FO 02 Former Minister of State, senior official in the FPI: Obstruction of the peace and reconciliation processes; refusal to accept the result of the presidential election. 10. Sub-prefect OulaÃ ¯ Delefosse Born 28 October 1968 Leader in the Great West Patriotic Resistance Union (UPRGO): Obstruction of the peace and reconciliation processes through refusal to disarm and refusal to place himself under the authority of the democratically elected President. 11. Admiral Vagba Faussignau Born 31 December 1954 in Bobia Commander of the Ivorian Navy - deputy chief of staff: Responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President; 12. Pastor Gammi Head of the Ivorian Movement for the Liberation of Western CÃ ´te d'Ivoire (MILOCI): Obstruction of the peace and reconciliation processes through refusal to disarm and refusal to place himself under the authority of the democratically elected President. 13. Mr Laurent Gbagbo Born 31 May 1945 in Gagnoa Supposedly President of the Republic: Obstruction of the peace and reconciliation processes; refusal to accept the result of the presidential election. 14. Ms Simone Gbagbo Born 20 June 1949 in Moossou President of the Ivorian Popular Front (FPI) group in the National Assembly. Obstruction of the peace and reconciliation processes; public incitement to hatred and violence. 15. General Guiai Bi Poin Born 31 December 1954 in Gounela Head of the Security Operations Command Centre (CECOS). Obstruction of the peace and reconciliation processes; responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 16. Mr Denis Maho Glofiei Born in Val de Marne, France Leader in the Great West Liberation Front (FLGO). Obstruction of the peace and reconciliation processes through refusal to disarm and refusal to place himself under the authority of the democratically elected President. 17. Captain Anselme SÃ ©ka Yapo Born 2 May 1973 in AdzopÃ © Bodyguard to Ms Gbagbo. Responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 18. Mr DÃ ©sirÃ © Tagro Born 27 January 1959 in Issia Passport number: PD  AE 065FH0. Secretary-General of Mr Laurent Gbagbo's supposed Presidency . Participation in the illegitimate government of Mr Laurent Gbagbo, refusal to accept the result of the presidential election. Implicated in violent repression of the popular risings of February, November and December 2010. 19. Mr Yao N'DrÃ © Born 29 December 1956 President of the Constitutional Council: Obstruction of the peace and reconciliation processes, refusal to accept the result of the presidential election; senior official refusing to place himself under the authority of the democratically elected President. 20. Mr Yanon Yapo Supposedly Keeper of the Seals, Minister for Justice and Human Rights: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo 21. Mr Alain Dogou Born 16 July 1964 in Aboisso Passport number: PD-AE/053FR05 (due to expire on 27 May 2011) Supposedly Minister for Defence and Civic Service Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 22. Mr Emile GuiriÃ ©oulou Born 1 January 1949 in Guiglo Passport number: PD-AE/008GO03 (due to expire on 14 March 2013) Supposedly Minister for the Interior: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 23. Mr Charles DÃ ©sirÃ © NoÃ «l Laurent Dallo Born 23 December 1955 in Gagnoa Passport number: 08AA19843 (due to expire on 13 October 2013) Supposedly Minister for Economic Affairs and Finance Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 24. Mr Augustin Kouadio KomoÃ © Born 19 September 1961 in Kokomian Passport number: PD-AE/010GO03 (due to expire on 14 March 2013) Supposedly Minister for Mines and Energy: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 25. Ms Christine Adjobi Nebout (alias Aya Christine Rosalie Adjobi nÃ ©e Nebout) Born 24 July 1949 in Grand Bassam Passport number: PD-AE/017FY12 (due to expire on 14 December 2011) Supposedly Minister for Health and the Fight against AIDS: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 26. Mr Benjamin Yapo AtsÃ © Born 1 January 1951 in AkoupÃ © Passport numbers: PD-AE/089GO04 (due to expire on 1 April 2013); PS-AE/057AN06 Supposedly Minister for Building and Urban Development: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo 27. Mr Issa Malick Coulibaly Born 19 August 1953 in Korhogo Passport number: PD-AE/058GB05 (due to expire on 10 May 2012) Supposedly Minister for Agriculture: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo 28. Mr Ahoua Don Mello Born 23 June 1958 in Bongouanou Passport number: PD-AE/044GN02 (due to expire on 23 February 2013) Supposedly Minister for Infrastructure and Sanitation, Government spokesperson: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 29. Mr Blaise N'Goua Abi Supposedly Minister for Transport: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 30. Ms Anne Jacqueline LohouÃ ¨s Oble Born 7 November 1950 in Dabou Passport number: PD-AE/050GU08 (due to expire on 4 August 2013) Supposedly Minister for Education: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 31. Ms AngÃ ¨le Gnonsoa (alias Zon Sahon) Born 1 January 1940 in TaÃ ¯ Passport number: PD-AE/040ER05 (due to expire on 28 May 2012) Supposedly Minister for Technical Education: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 32. Mr Lazare Koffi Koffi Supposedly Minister for the Environment, Water and Forestry: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 33. Ms Elisabeth Badjo DjÃ ©kouri, married name Jeannie Dagbo Born 24 December 1971 in Lakota Passport numbers: 08AA15517 (due to expire on 25 November 2013); PS-AE/040HD12 (due to expire on 1 December 2011) Supposedly Minister for the Civil Service: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 34. Mr Charles BlÃ © GoudÃ © Born 1 January 1972 in Kpoh Old passport: DD-AE/088OH12 Supposedly Minister for Youth, Vocational Training and Employment, Leader of the Panafrican Congress of Young Patriots (COJEP): Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. For the record: has been the subject of UN Security Council sanctions since 2005. 35. Mr Philippe Attey Born 10 October 1951 in Agboville Old passport AE/32AH06 Supposedly Minister for Industry and Development of the Private Sector: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 36. Ms DaniÃ ¨le Boni Claverie (French and Ivorian national) Supposedly Minister for Women, the Family and Children: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 37. Mr Ettien Amoikon Supposedly Minister for Information and Communication Technologies: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 38. Mr GnonziÃ © Ouattara Supposedly Minister for Communications: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 39. Mr Alphonse Voho Sahi Born 15 June 1958 in Gueyede Passport number: PD-AE/066FP04 (due to expire on 1 April 2011) Supposedly Minister for Culture: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 40. Mr Kata KÃ ©kÃ © (alias Keke Joseph Kata) Born 1 January 1951 in Daloa Passport number: PD-AE/086FO02 (due to expire on 27 February 2011) Supposedly Minister for Scientific Research: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 41. Mr Franck GuÃ ©i Born 20 February1967 Passport number: PD-AE/082GL12 (due to expire on 22 December 2012) Supposedly Minister for Sports: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 42. Mr TourÃ © Amara Supposedly Minister for Trade: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 43. Mr Richard KouamÃ © SÃ ©crÃ © Supposedly Minister for Tourism and Craft Trades: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 44. Ms Anne Gnahouret Tatret Supposedly Minister for Solidarity, Reconstruction and Social Cohesion: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 45. Mr Nyamien Messou Born 20 June 1954 in Bongouanou Old passport PD-AE/056FE05 (due to expire on 29 May 2010) Supposedly Minister for Labour: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 46. Mr Justin KonÃ © Katina Supposedly Minister Delegate for the Budget: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 47. Mr Thomas N'guessan Yao Supposedly Minister attached to the Minister for Education, with responsibility for Higher Education: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 48. Ms Odette Lago DalÃ ©ba Loan Born 1 January 1955 in Floleu Passport number: 08AA68945 (due to expire on 29 April 2014) Supposedly State Secretary for School and Student Life: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 49. Mr Georges Armand Alexis OuÃ ©gnin Born 27 August 1953 in BouakÃ © Passport number: 08AA59267 (due to expire on 24 March 2014) Supposedly State Secretary for Universal Sickness Insurance: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 50. Mr RaphaÃ «l Dogo DjÃ ©rÃ ©kÃ © Supposedly State Secretary for the Disabled: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 51. Mr Dosso Charles Radel Durando Supposedly State Secretary for War Victims: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 52. Mr TimothÃ ©e Ahoua N'Guetta Born 25 April 1931 in Aboisso Passport number: PD-AE/084FK10 (due to expire on 20 October 2013) Member of the Constitutional Council: Obstruction of the peace and reconciliation processes; refusal to accept the result of the presidential election; senior official refusing to place himself under the authority of the democratically elected President. 53. Mr Jacques AndrÃ © Daligou Monoko Member of the Constitutional Council Obstruction of the peace and reconciliation processes; refusal to accept the result of the presidential election; senior official refusing to place himself under the authority of the democratically elected President. 54. Mr Bruno WalÃ © Ekpo Member of the Constitutional Council Obstruction of the peace and reconciliation processes; refusal to accept the result of the presidential election; senior official refusing to place himself under the authority of the democratically elected President. 55. Mr FÃ ©lix Tano Kouakou Born 12 March 1959 in Ouelle Passport number: PD-AE/091FD05 (due to expire on 13 May 2010) Member of the Constitutional Council: Obstruction of the peace and reconciliation processes; refusal to accept the result of the presidential election; senior official refusing to place himself under the authority of the democratically elected President. 56. Ms Hortense Kouassi Angoran Member of the Constitutional Council: Obstruction of the peace and reconciliation processes; refusal to accept the result of the presidential election; senior official refusing to place herself under the authority of the democratically elected President. 57. Ms JosÃ ©phine Suzanne TourÃ © Born 28 February 1972 in Abidjan Passport numbers: PD-AE/032GL12 (due to expire on 7 December 2012); 08AA62264 (due to expire on 6 April 2014) Member of the Constitutional Council: Obstruction of the peace and reconciliation processes; refusal to accept the result of the presidential election; senior official refusing to place herself under the authority of the democratically elected President. 58. Mr KonatÃ © NaviguÃ © Born 4 March 1974 in Tindara Passport number: PD-AE/076FE06 (due to expire on 5 June 2010) President of the youth wing of the Ivorian Popular Front (FPI): Public incitement to hatred and violence. 59. Mr Patrice BaÃ ¯ Security adviser to former President Gbagbo: Coordinates action to intimidate the opposition; senior official refusing to place himself under the authority of the democratically elected President. 60. Mr Marcel Gossio Born 18 February 1951 in AdjamÃ © Passport number: 08AA14345 (due to expire on 6 October 2013) Director-General of the Autonomous Port of Abidjan: Senior official refusing to place himself under the authority of the democratically elected President; is helping to fund the illegitimate government of Mr Laurent Gbagbo. 61. Mr Alphonse Mangly (alias Mangley) Born 1 January 1958 in DananÃ © Passport numbers: 04LE57580 (due to expire on 16 June 2011); PS-AE/077HK08 (due to expire on 3 August 2012); PD-AE/065GK11 (due to expire on 15 November 2012) PD-AE/065GK11 (due to expire on 15 November 2012) Director-General of Customs: Senior official refusing to place himself under the authority of the democratically elected President; is helping to fund the illegitimate government of Mr Laurent Gbagbo. 62. Mr Marc Gnatoa Head of the Front for the Security of the Centre-West (FSCO): Participation in repression. Obstruction of the peace and reconciliation processes through refusal to disarm and refusal to place himself under the authority of the democratically elected President. 63. Mr Moussa TourÃ © ZÃ ©guen Born 9 September 1944 Old passport: AE/46CR05 Secretary-General of the Group of Patriots for Peace (GPP): In charge of militia. Participation in repression following the second round of the presidential election. Obstruction of the peace and reconciliation processes through refusal to disarm and refusal to place himself under the authority of the democratically elected President. 64. Ms GeneviÃ ¨ve Bro GrÃ ©bÃ © nÃ ©e Yobou Born 13 March 1953 in Grand AlepÃ © Passport number: PD-AE/072ER06 (due to expire on 6 June 2012) President of the Patriotic Women of CÃ ´te d'Ivoire: Obstruction of the peace and reconciliation processes through public incitement to hatred and violence. 65. Ms Marie Odette Lorougnon Souhonon nÃ ©e Gnabri National Secretary of the women's wing of the Ivorian Popular Front (FPI) Obstruction of the peace and reconciliation processes through public incitement to hatred and violence. 66. Mr Felix Nanihio Secretary-General of the National Audiovisual Communication Council (CNCA): Obstruction of the peace and reconciliation processes through public incitement to hatred and violence and through participation in disinformation campaigns in connection with the 2010 presidential election; senior official refusing to place himself under the authority of the democratically elected President. 67. Mr StÃ ©phane KiprÃ © Editor legally representing the newspaper Le Quotidien d'Abidjan : Obstruction of the peace and reconciliation processes through public incitement to hatred and violence and through participation in disinformation campaigns in connection with the 2010 presidential election. 68. Mr Etienne Lahoua Souanga alias CÃ ©sar Etou Editor-in-Chief and Editor legally representing the newspaper Notre Voie  Obstruction of the peace and reconciliation processes through public incitement to hatred and violence and through participation in disinformation campaigns in connection with the 2010 presidential election. 69. Mr Jean Baptiste Akrou Born 1 January 1956 in Yamoussoukro Passport number: 08AA15000 (due to expire on 5 October 2013) Director-General of the newspaper FraternitÃ © Matin  Obstruction of the peace and reconciliation processes through public incitement to hatred and violence and through participation in disinformation campaigns in connection with the 2010 presidential election. 70. Lieutenant General Philippe Mangou Chief of Defence Staff: Obstruction of the peace and reconciliation processes; responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 71. Colonel Affro (Gendarmerie) Assistant to the Gendarmerie High Command: Obstruction of the peace and reconciliation processes; responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 72. Mr Laurent Ottro Zirignon Born 1 January 1943 in Gagnoa Passport numbers: 08AB47683 (due to expire on 26 January 2015); PD-AE/062FR06 (due to expire on 1 June 2011); 97LB96734 Chief Executive Officer of the Ivorian Refining Company (SIR): Senior official refusing to place himself under the authority of the democratically elected President; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 73. Mr Fadika Kassoum Born 7 June 1962 in Man Passport number: 08AA57836 (due to expire on 1 April 2014) Director of the National Petroleum Operations Company of CÃ ´te d'Ivoire (PETROCI): Senior official refusing to place himself under the authority of the democratically elected President; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 74. Ms Simone DjÃ ©djÃ © Mama Ohoua Born 1 January 1957 either in Zialegrehoa or in Gagnoa Passport numbers: 08AA23624 (due to expire on 22 October 2013); PD-AE/006FR05 Director-General of the Treasury: Senior official refusing to place herself under the authority of the democratically elected President; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 75. Mr Lambert KessÃ © Feh Born 22 November 1948 in Gbonne Passport number: PD-AE/047FP03 (due to expire on 26 March 2011) Director-General of Taxation: Senior official refusing to place himself under the authority of the democratically elected President; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 76. Mr Aubert ZohorÃ © Special adviser to Mr Gbagbo on economic matters: Senior official refusing to place himself under the authority of the democratically elected President. 77. Mr Thierry LegrÃ © Member of the patriotic youth movement: Obstruction of the peace and reconciliation processes through public incitement to hatred and violence. 78. Lieutenant General Edouard KassaratÃ © TiapÃ © Gendarmerie High Commander: Obstruction of the peace and reconciliation processes; Responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 79. Colonel Major Hilaire Babri Gohourou Spokesperson for the CÃ ´te d'Ivoire Security Forces: Obstruction of the peace and reconciliation processes; public incitement to hatred and violence; senior military officer refusing to place himself under the authority of the democratically elected President. 80. Chief Superintendent Claude Yoro Director of National Police Intervention Units: Responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 81. Superintendent Emmanuel Patrick Loba Gnango Commander of the Riot Squad (BAE): Responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 82. Captain Guei Badia Naval base  Ivorian Navy: Responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 83. Lieutenant Ourigou Bawa Naval base  Ivorian Navy: Responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 84. Superintendent Joachim Robe Gogo Head of operations at the Security Operations Command Centre (CECOS): Responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 85. Mr Gilbert Anoh N'Guessan Chairman of the Coffee and Cocoa Trade Management Committee (CGFCC): Senior official refusing to place himself under the authority of the democratically elected President; is helping to fund the illegitimate government of Mr Laurent Gbagbo. B. Entities Name (and any aliases) Identifying information Grounds for designation 1. PETROCI (National Petroleum Operations Company of CÃ ´te d'Ivoire) Abidjan Plateau, Les HÃ ©vÃ ©as building - 14 boulevard Carde Is helping to fund the illegitimate government of Mr Laurent Gbagbo. 2. SIR (Ivorian Refining Company) Abidjan Port BouÃ «t, Route de Vridi  Boulevard de Petit Bassam Is helping to fund the illegitimate government of Mr Laurent Gbagbo. 3. Autonomous Port of Abidjan Abidjan Vridi, Port area Is helping to fund the illegitimate government of Mr Laurent Gbagbo. 4. Autonomous Port of San Pedro San Pedro, Port area Representation in Abidjan: Former Monoprix building, opposite Gare Sud Plateau - 1st floor, Rue du Commerce side Is helping to fund the illegitimate government of Mr Laurent Gbagbo. 5. BNI (National Investment Bank) Abidjan Plateau, Avenue Marchand  SCIAM building Is helping to fund the illegitimate government of Mr Laurent Gbagbo. 6. BFA (Agricultural Credit Bank) Abidjan Plateau, Rue Lecoeur  Alliance B building, 2nd to 4th floor Is helping to fund the illegitimate government of Mr Laurent Gbagbo. 7. Versus Bank Abidjan Plateau, Avenue Botreau Roussel  CRRAE UMOA building, behind the BCEAO, facing rue des Banques Is helping to fund the illegitimate government of Mr Laurent Gbagbo. 8. CGFCC (Coffee and Cocoa Trade Management Committee): Abidjan Plateau - CAISTAB building, 23rd floor Is helping to fund the illegitimate government of Mr Laurent Gbagbo. 9. APROCANCI (CÃ ´te d'Ivoire Association of Natural Rubber Producers) Cocody II Plateau Boulevard Latrille  Sicogi, block A Building D 1st floor Is helping to fund the illegitimate government of Mr Laurent Gbagbo. 10. SOGEPE (National Electricity Management) Abidjan Plateau, Place de la RÃ ©publique - EECI building, 15th floor Is helping to fund the illegitimate government of Mr Laurent Gbagbo. 11. RTI (Ivorian Radio and Television) Cocody Boulevard des Martyrs, 08 - BP 883 - Abidjan 08 - CÃ ´te d'Ivoire Public incitement to hatred and violence through participation in disinformation campaigns in connection with the 2010 presidential election.